DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment 
According to the preliminary amendment filed on 10/27/2020, claims 1-11 and 13-19 have been amended.  Claim 12 is original.  New claim 20 has been added.  Therefore, all claims 1-20 are considered on the merits. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Haolu Feng on 5/20/2022.
In claim 15, the preamble “The asynchronous time-based image sensing-method of claim 14” has been amended to read as – The method of claim 14 --. 
In claim 16, the preamble “The asynchronous time-based image sensing-method of claim 15” has been amended to read as – The method of claim 15 --.
In claim 17, the preamble “The asynchronous time-based image sensing-method of claim 13” has been amended to read as – The method of claim 13 --.
In claim 18, the preamble “The asynchronous time-based image sensing-method of claim 13” has been amended to read as – The method of claim 13 --.
In claim 19, the preamble “The asynchronous time-based image sensing-method of claim 13” has been amended to read as – The method of claim 13 --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Christian Brandli et al. (cited in the IDS on 10/27/2020) teaches a Dynamic Active Pixel Vision Sensor (DAVIS)  in which incident intensity is encoded into voltage and readout as a voltage VAPS (Fig. 1 and section IV. B).  The DAVIS sensor reads out image information in the form of voltage signals as frames. Fig. 1 shows how a simultaneous operation of the temporal contrast detection and the frame-based intensity readout is achieved without interfering with each other.  
Raphael Berner et al. (cited in the IDS on 10/27/2020) teaches CMOS vision sensor that combines event-driven asynchronous readout of temporal contrast with synchronous frame-based active pixel sensor readout of intensity.  The intensity information is recorded through an APS circuit added to the DVS pixel.  The shared photodiode and small size of the APS circuit lead to an apsDVS pixel area that is 60% smaller than ATIS pixel area in the same process (Fig. 1 and Introduction). 
Christoph Posch et al. (cited in the IDS on 10/27/2020) teaches a Dynamic Range Frame-Free PWM Image Sensor (Fig. 3).  While some designs use either variable integration times or time-dependent well capacities to increase dynamic range, other de-signs are based on directly measuring the time it takes the photo-current to produce a given voltage change at the sense node. This technique is commonly called time-domain or pulse modulation (PM) imaging.  In PM imaging the incident light intensity is not encoded in amounts of charge, voltage, or current but in the timing of pulses or pulse edges. Dual to the voltage-mode pixel, the “integration-time” mode pixel connects the sense node to a comparator which toggles state when Vint goes beyond some reference value Vref. The state is reflected in the binary signal Vout, which may be connected to an output bus and/or fed back to the reset transistor. If an external signal Vreset is used to reset the sense node, the pixel operates as a timer. If the loop is closed to connect the comparator output to the reset transistor, the pixel becomes an oscillator which generates pulses on the Vout, node at a frequency related to the instantaneous photocurrent (integration rate) and hence to the pixel illumination. PM imaging can thus be coarsely classified into two basic techniques, namely pulsewidth modulation (PWM) encoding, and pulse frequency modulation (PFM) encoding (Figs. 1 and 3).
Delbruck et al. (US 2014/0326854) teaches a photoarray (1) for combining sampled brightness sensing with asynchronous detection of time-dependent image data, the photoarray comprising: a plurality of cells (10), wherein each of said cells (10) comprises a means (20) that is configured to generate a photocurrent (I) being proportional to the intensity (L) of the light impinging on the respective cell (10), and wherein each of said cells (10) comprises a change detection circuit (100) connected to the respective means (20) for generating the photocurrent (I), which change detection circuit (100) is configured to generate an output signal merely in case a change event occurs at which said intensity (L) changes by a threshold amount (T, T') since the preceding change event from the respective cell (10). According to the invention said means (20) for generating said photocurrent (I) is additionally also used to estimate the magnitude of the said photocurrent (I) being a measure of the brightness of the light at the respective cell (10).
Stobie et al. (US 10,827,135) teaches an imaging device that combines traditional frame-based readout with an event-driven readout, wherein a pixel comprises a frame-based capture circuit, an event-driven capture circuit, and a photodiode in electrical communication with both the frame-based and event-driven capture circuits, wherein the frame based capture circuit is a buffered direct injection circuit, and wherein the event-driven capture circuit is a dynamic vision system circuit (Figs 1-6).
However, none of the prior art of record teaches or suggests the combination of features and limitations required by independent claims 1 and 13.  With respect to the teaching of Christian Bandli, a Dynamic and Active Pixel Vision Sensor (DAVIS) is direct to incident light intensity that is encoded into a voltage and readout as a voltage VAPs (see Fig. 1 of D1 and section IV. B beginning on page 2335 of D1). The DAVIS sensor reads out image information in the form of voltage signals as frames, similar to a conventional sensor. Accordingly, the DAVIS sensor of D1 does not comprise a light-to-time converter since it does not encode incident light intensity in the time domain. Furthermore, readout of the voltage signals in Christian Bandli is controlled from outside the pixel array. The in-pixel detector has no influence on the readout of image information. In contrast the claimed time-based image sensor, via the detector fully autonomously initiates the measurement of the light intensity information, controls conversion of the information to the time domain, and requests readout of the information in a self-contained way without requiring external intervention. There is no unambiguous disclosure in document Christian Bandli of a time-based image sensor that clearly anticipates all the features of the invention as claimed in claims 1 and 13. Similarly, Raphael Berner also fails to teach all features of claims 1 and 13.  With respect to the teaching of Christoph Posch, the  sensor requires two photodiodes. This is most evident from Fig. 3a of Christoph Posch, which clearly shows the sensor featuring two separate photodiodes (referred to as photosensitive elements in the present application). One photodiode is used to provide the condition detection functionality, whilst the second photodiode is used to provide the light-to-time conversion. In contrast, the claimed invention comprises a single photosensitive element whose output is used for both the condition detection and light-to-time conversion.  Furthermore, even if the DAVIS sensor of Christian Bandli were combined with the ATIS sensor of Christoph Posch, this would still not lead to the presently claimed invention, since the ATIS sensor of Christoph Posch discloses using two different photodetectors to provide condition detection and light-to-time conversion, as described above. At best, combining the DAVIS sensor with the ATIS sensor would result in the use of two separate photodetectors separately providing the condition detection and light-to-time conversion.
With respect to the rest teaching of the prior art of record listed above, none of them teaches or suggests the combination of features or limitations of claims 1 and 13 that includes “a photo-signal converter connected to the photosensitive element and adapted to provide on a first output a current signal that is linearly proportional to the intensity of light impinging on the photosensitive element, and to provide on a second output a voltage signal that is logarithmic with the intensity of light impinging on the photosensitive element; a detector adapted to generate, autonomously and independently of detectors of other pixels, a trigger signal when a signal of the detector proportional to the voltage signal of the second output of the photo-signal converter exceeds a threshold; and a light-to-time converter connected to the first output of the photo-signal converter and adapted to measure and encode, in the time domain, light intensity on the photosensitive element, wherein a light-to-time conversion cycle is initiated by the light-to-time converter in response to receipt of the trigger signal from the detector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697